Supreme Court of Florida
                                    ____________

                                   No. SC14-1852
                                   ____________


    IN RE: AMENDMENTS TO THE FLORIDA RULES OF CIVIL
PROCEDURE; FLORIDA FAMILY LAW RULES OF PROCEDURE; NEW
FLORIDA RULES FOR COURT-APPOINTED ALTERNATIVE DISPUTE
                RESOLUTION NEUTRALS.

                                  [October 8, 2015]

PER CURIAM.

      This matter is before the Court for consideration of proposed amendments to

the Florida Rules of Civil Procedure, the Florida Family Law Rules of Procedure

and proposed new Florida Rules for Court-Appointed Alternative Dispute

Resolution Neutrals Regarding Dispute Resolution Processes for Which No Other

Supreme Court Rules or Standards of Professional Conduct Exist. We have

jurisdiction. See art. V, § 2(a), Fla. Const.

      The Supreme Court Committee on Alternative Dispute Resolution Rules and

Policy (ADR Committee) has filed a petition proposing new Family Law Rules of

Procedure, new Rules of Civil Procedure, and new Rules for Court-Appointed

Alternative Dispute Resolution Neutrals Regarding Alternative Dispute Resolution
Processes for Which No Other Supreme Court Rules or Standards of Professional

Conduct Exist. Similar proposals were submitted by the ADR Committee in case

number SC11-1454; however, the Court declined to adopt those proposals and

referred them back to the ADR Committee for further study and consideration.

See In re Amends. to Fla. R. Civ. P., Fla. Fam. L. R. P., New Fla. R. for Qualified

and Court-Appointed Parenting Coordinators, New Fla. R. for Other Court-

Appointed Alternative Dispute Resolution Neutrals, 104 So. 3d 1043, 1045 (Fla.

2012).

      According to the petition, the ADR Committee received input from the

Florida Bar Rules Committees. The petition also states that the proposals were

posted on the Dispute Resolution Center website from May 20, 2011, to June 8,

2011, and the Committee received one comment. After submission to the Court,

the proposals were published for comment in The Florida Bar News. Comments

were received from several interested parties and groups, including the Family

Law Rules Committee, the Civil Procedure Rules Committee, the Executive

Council of the ADR Section of the Florida Bar, the Honorable Thomas McGrady,

Chief Judge of the Sixth Judicial Circuit, the Honorable Robert E. Roundtree, Jr.,

Chief Judge of the Eighth Judicial Circuit, Attorney Robert J. Merlin, and Gregory

Firestone, Ph.D. The ADR Committee filed a response to the comments, and oral

argument was heard on the Committee’s proposals on June 3, 2015.


                                        -2-
      We commend the ADR Committee’s careful consideration and considerable

effort in presenting these matters to the Court and its continued work in supporting

and encouraging the use of alternative dispute resolution in Florida courts.

However, upon consideration of the ADR Committee’s petition, the comments

filed and the Committee’s response thereto, and the presentations of the parties at

oral argument, we decline to adopt the Committee’s proposals at this time. Given

the substantial criticism, alleged deficiencies in the proposals, and other issues

raised at oral argument in this matter and in the comments received, we conclude

that the time is not yet ripe for rules addressing ADR processes other than those

already identified and governed by current court rules.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, CANADY, POLSTON, and
PERRY, JJ., concur.
LEWIS, J., concurs in result.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Original Proceeding – Florida Rules of Civil Procedure

Judge Rodney Smith, Chair, Committee on Alternative Dispute Resolution Rules
and Policy, Miami, Florida; Judge William David Palmer, Past Chair, Committee
on Alternative Dispute Resolution Rules and Policy, Daytona Beach, Florida; and
Susan Carolyn Marvin, Senior Staff Attorney, Dispute Resolution Center,
Tallahassee, Florida,

      for Petitioner




                                         -3-
Robert Joseph Merlin of Robert J. Merlin, P.A., Coral Gables, Florida; Chief Judge
James T. McGrady, III, Sixth Judicial Circuit, Clearwater, Florida; Michael L.
Emge, Senior Staff Attorney, Sixth Judicial Circuit, Saint Petersburg, Florida;
Gregory Firestone, Ph.D., Director of Conflict Resolution Collaborative,
University of South Florida, Tampa, Florida; Charles Cole Jeffries, Jr., Chair,
Family Law Rules Committee, Tampa, Florida; Elizabeth Ann Blackburn, Past
Chair, Family Law Rules Committee, Daytona Beach, Florida; John F. Harkness,
Jr., Executive Director, Ellen H. Sloyer, Senior Rules Liaison, and Gregory A.
Zhelesnik, Bar Staff Liaison, The Florida Bar, Tallahassee, Florida; Judge
Jacqueline Hogan Scola, Chair, Civil Procedure Rules Committee, Miami, Florida;
Kevin Bayly Cook, Past Chair, Civil Procedure Rules Committee, Roger Towers,
P.A., Ponte Vedra Beach, Florida; Chief Judge Robert E. Roundtree, Jr. and
Bridget Longridge Baker, Family Court Manager, Eighth Judicial Circuit,
Gainesville, Florida; Michael H. Lax, Chair, Alternative Dispute Resolution
Section of The Florida Bar, Michael H. Lax, P.A., Miami, Florida; David Robert
Hoyle, Vice-Chair, Alternative Dispute Resolution Section of The Florida Bar, D.
Robert Hoyle, P.A., Bradenton, Florida; and Gregory Pierce Brown of Hill Ward
Henderson, Tampa, Florida,

      Responding with Comments




                                       -4-